Citation Nr: 0816070	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  97-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher evaluation for degenerative disc 
disease of the lumbar spine, rated as 40 percent disabling 
for the period from August 8, 1996, to May 13, 1999, and 
rated as 60 percent disabling from May 14, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1972 to November 
1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of September 1996 
by the Department of Veterans Affairs (VA) Little Rock, 
Arkansas, Regional Office (RO).  The Board denied the 
veteran's appeal in a decision of May 2003.  Subsequently, 
however, that decision was vacated by the United States Court 
of Appeals for Veterans Claims in accordance with a Joint 
Motion for Remand.

Following additional action pursuant to the Veterans Claims 
Assistance Act of 2000, the Board again denied the claim for 
increased compensation in a decision January 2006.  In an 
order dated in September 2007, the Court vacated the portion 
of Board's decision pertaining to entitlement to an increased 
rating for a lumbar spine disorder.  The case has now been 
returned to the Board for further appellate review.  The 
Board notes that the Court order confirmed the Board's 
decisions denying service connection for degenerative disc 
disease of the cervical and thoracic spines.  Accordingly, 
those issues are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Order issued in September 2007, the Court held that 
the appellant's claim for an increased rating must be 
remanded because the veteran had not been provided an 
adequate medical examination, and because the Board's 
analysis of extraschedular benefits had not addressed 
opinions that the veteran was unemployable.  It was noted 
that the medical examination which was of record had not 
discussed to what degree the veteran's range of motion was 
limited by pain, weakness or incoordination as required by 
DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all recent 
medical records pertaining to treatment 
for the disability at issue.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the lumbosacral spine 
spine.  Any appropriate X-rays or other 
studies should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
lumbosacral spine disorder in detail.  
All findings necessary to evaluate the 
veteran's spine disorder under the 
General Rating Formula for Diseases and 
Injuries of the Spine as well as under 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes should be provided.  The 
examiner should state the range of motion 
of the veteran's lumbosacral spine spine, 
in degrees, noting the normal range of 
motion.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, 
incoordination, pain on movements, or 
when the joint is used repeatedly over 
time.  Of particular significance, the 
examiner should specify the point of 
flexion or extension at which pain begins 
to occur, and the point at which motion 
is impeded due to pain.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups or with extended use.  The 
examiner should identify the limitations 
on activity imposed by the disabling 
condition, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  The examiner must 
specifically state whether the veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.  If 
necessary to ascertain that, the veteran 
should be afforded imaging or other 
diagnostic studies.  A complete rationale 
should be provided for all opinions 
offered.  The claims file should be 
provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



